Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement (IDS) submitted on 01/19/2021 has been considered by the examiner and initialed copy of the IDS is included with the mailing of this office action.     
This action is in response papers filed 01/19/2021 in which claims 2, 5, 8, 10-16, and 22-35 were canceled; claims 38-43 were withdrawn; claims 1, 3-4, 6-7, 9, 17-21, 36-38 and 44 were amended; and claims 45-47 were newly added. All the amendments have been thoroughly reviewed and entered. 

Withdrawn Rejection
The rejection of claims 1, 3, 4, 6, 7, 9, 17-21, 36, 37 and 44 under 35 U.S.C. 103 as being unpatentable over Miller et al (25 April 2013; US 2013/0102691 A1; previously cited) in view of Ibrahim et al (8 May 2014; 2014/0128373 A1; previously) and Harris et al (9 February 2017; WO 2017/023714 A1; citations from US 2018/0228826 A1; previously cited), and as evidenced by TargetMol (“PLX8394”. Retrieved 21 May 2019. Retrieved online <URL: https://www.targetmol.com/compound/PLX8394; pages 1-3; published year: 2015; previously cited), is withdrawn, in view of Examiner’s Amendment below and Applicant’s arguments/evidence of unexpected results.




EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone/email interview with Charles D. Turner on 04/16/2021. 
The following examiner’s amendment hereunder is based upon the set of claims filed 01/19/2021.
The application has been amended as follows:
Please delete claim 1 and replace with the following:
1.  A spray dry dispersion formulation comprising 
	Compound I having the formula:
		
    PNG
    media_image1.png
    146
    251
    media_image1.png
    Greyscale

wherein Compound I is substantially amorphous, and further wherein Compound I is molecularly dispersed within a polymer matrix formed by hydroxypropylmethyl cellulose acetate succinate (HPMCAS) in its solid state; 
	a glidant ranging from about 1.5% w/w to about 2.5% w/w; 
	a disintegrant ranging from about 5% w/w to about 7% w/w; 
	a filler/binder ranging from about 29% w/w to about 33% w/w;

	a surfactant; 
	wherein the glidant is colloidal silicon dioxide; the disintegrant is croscarmellose sodium; the filler/binder are mannitol and microcrystalline cellulose, and the lubricant is sodium stearyl fumarate; and 
	wherein the combination of Compound I, HPMCAS and surfactant ranges from about 56.7% w/w to about 63.8% w/w of the formulation.

Please delete claim 9 and replace with the following:
9.  The formulation according to claim 1, wherein the surfactant is sodium lauryl sulfate.

	Claims 17-19 (canceled).

Please delete claim 36 and replace with the following:
36.  The formulation according to claim 1, wherein the formulation is in a tablet form suitable for oral dosage.

Please delete claim 42 and replace with the following:
42.  The method according to claim 41, wherein the CYP3A inhibitor is boceprevir, cobicistat, conivaptan, danoprevir and ritonavir, elvitegravir and ritonavir, grapefruit juice, indinavir and ritonavir, itraconazole, ketoconazole, lopinavir and ritonavir, posaconazole, ritonavir, saquinavir and ritonavir, telaprevir, tipranavir and ritonavir, troleandomycin, voriconazole, clarithromycin, , or dasabuvir.

	Claim 45 (canceled).

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claimed invention is drawn to:
	A spray dry dispersion formulation comprising 
	Compound I having the formula:
		
    PNG
    media_image1.png
    146
    251
    media_image1.png
    Greyscale

wherein Compound I is substantially amorphous, and further wherein Compound I is molecularly dispersed within a polymer matrix formed by hydroxypropylmethyl cellulose acetate succinate (HPMCAS) in its solid state; 
	a glidant ranging from about 1.5% w/w to about 2.5% w/w; 
	a disintegrant ranging from about 5% w/w to about 7% w/w; 
	a filler/binder ranging from about 29% w/w to about 33% w/w;
	a lubricant ranging from about 0.7% w/w to about 0.8% w/w; and 
	a surfactant; 
	wherein the glidant is colloidal silicon dioxide; the disintegrant is croscarmellose sodium; the filler/binder are mannitol and microcrystalline cellulose, and the lubricant is sodium stearyl fumarate; and 
	wherein the combination of Compound I, HPMCAS and surfactant ranges from about 56.7% w/w to about 63.8% w/w of the formulation.

	Upon further search and secondary consideration, Applicant’s arguments and evidence of unexpected results on pages 12-15 of the Remarks 01/19/2021 are persuasive to obviate the 103 rejection over the combined teachings of Miller, Ibrahim, and Harris (and as evidenced by TargetMol) because the claimed spray dry dispersion formulation as recited in the Examiner’s 
	While Miller teaches using HPMCAS to improve solubility of low water soluble active agent (Miller: [0019], [0030], [0031], [0048], [0049], [0056], [0089], [0092], [0095], [0099], [0100], [0101], [0109]-[0112], [0119]; Tables 2, 3, 9 and 10-12), and Ibrahim teaches the claimed compound I can be incorporated in formulation containing HPMCAS (Ibrahim: [0075], [0394], and [0400]; page 84, compound No. P-0289; claim 44), both references are silent to the particular excipients and their respective amounts as recited in the claimed spray dry dispersion formulation. While Harris teaches a spray dry dispersion formulation containing the claimed glidant, disintegrant, filler/binder, lubricant and surfactant, as well as, suggests the use of HMPCAS as the polymer for the polymer matrix, the amounts of said ingredients (glidant, disintegrant, filler/binder, lubricant, surfactant and polymer matrix) are outside the critical claimed parameters (Harris: [0050]-[0053], [0055], [0059], [0061]-[0065], [0076]-[0080], [0092], [0094]-[0121]; Tables 1, 2, and 14). Thus, the marked increase in steady state accumulation of the claimed Compound I as shown in Applicant’s evidence of unexpected results cannot be reasonably predicted by the cited prior art because there is no guidance or motivation in the prior art as a whole for formulating the claimed Compound I in a spray dry dispersion formulation as particularly claimed by the instant invention. As such, the claimed spray dry dispersion formulation is nonobvious over the prior art.

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/31/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
No other outstanding issue is remaining.
As a result, claims 1, 3-4, 6-7, 9, 20-21, 36-44 and 46-47 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
	Claims 1, 3-4, 6-7, 9, 20-21, 36-44 and 46-47 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOAN T PHAN/Primary Examiner, Art Unit 1613